Citation Nr: 1539494	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a bilateral ankle disability. 

3.  Entitlement to service connection for a right knee disability, to include as secondary to a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1972 to June 1974.  

This matter is before the Board of Veterans' Appeals (Board) from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  

This claim was previously before the Board in July 2012, at which time the Board reopened the claims for the bilateral ankles and knees and remanded the claims for further development.  In July 2014, the claim was again remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining the Veteran's military personnel records.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of TDIU has been raised by the record in a July 2002 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's currently demonstrated bilateral ankle disability is shown to be related to an injury the Veteran suffered during active military service.  

2.  The Veteran's current demonstrated bilateral knee disability is shown to be related to his bilateral ankle disability, which has been shown to be related to service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral ankle disability is due to a disease or injury that was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  By extending the benefit of the doubt to the Veteran, his bilateral knee disability is due to a disease or injury that was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for a bilateral ankle disability.  Specifically, he states that in 1973 his ankles were injured in service when he became pinned between a two and a half ton truck and the loading dock as the truck was backing into the Fort Polk Army base hospital.  He also asserts that due to his in-service bilateral ankle injury, he has currently diagnosed degenerative joint disease of the knees.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
The Veteran has diagnoses of arthralgia of the ankle joints as well as degenerative disease of the bilateral knees.  As such the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

In regards the Veteran's bilateral ankle disability there are no service treatment records documenting the alleged accident that injured the Veteran's ankles.  A review of the Veteran's May 1974 Report of Medical Examination report that he had ankle joint tenderness, but full range of motion.  It was noted that the Veteran had probable degenerative joint disease with no ligamentous tenderness or laxity.  It was also noted that the Veteran had mild post traumatic degenerative arthritis of both ankles.  The Veteran's November 1971 Report of Medical Examination completed at his induction does not contain any notations of degenerative joint disease or ankle injuries prior to service.  

Post service treatment records include a notation of ankle pain following a work-related injury.  X-rays taken at the time were indicative of an old injury, showing soft tissue calcification over the right medical and lateral malleoli and the left medial malleolus.  At a September 1987 VA examination, arthralgia of the bilateral ankles was diagnosed.  Since 2001, bilateral ankle examinations have revealed evidence of arthralgia of the ankle joints.  

The Veteran underwent a VA examination in July 2012 for both his ankles and knees.  At this time the Veteran's diagnosis of arthritis of the bilateral ankles was continued.  Further, the Veteran was diagnosed with arthritis of the right knee; there was no indication at this examination that he had a left knee disability.  The examiner concluded that the Veteran's bilateral ankle disability was less likely than not related to service because there were no x-rays in the Veteran's file showing degenerative joint disease of the ankles and the Veteran made no further complaints of ankle pain until 1983.  The examiner also concluded that his current bilateral knee disability was not related to service because there were no complaints of a knee disability until 2010.  

As evidence to support his claim the Veteran submitted statements regarding the injury he suffered in service.  Additionally, there is a buddy statement from R.T. from March 2009, who states that he spent the latter part of 1972 at Fort Polk and was assigned to the army hospital.  He states that he worked with the Veteran from early 1973 until June 1974 at the Fort Polk hospital.  In the spring of 1973 he and the Veteran were getting ready to load/unload a truck with the Veteran accidentally hit his head and partially fell between the loading dock while the truck was still backing up and the Veteran's legs were pinned between the truck and the loading dock.  R.T. states that the Veteran suffered a significant injury.  He states that both of the Veteran's legs were placed in casts.   

Included in the evidence of record, the Veteran submitted a statement from the Chief of Podiatry/Department of surgery Dr. N, states that the Veteran's bilateral ankle condition is related to his time in service and his bilateral knee disability and back are related to his in service injury.  

The Board finds that service connection for a bilateral ankle injury is warranted.  There is evidence of a disability in service.  Even though there is no documentation of such injury in service, the Board finds the statements from the Veteran and his buddy R.T. to be credible evidence of such service.  Further, there is evidence of degenerative joint disease diagnosed on the Veteran's Report of Medical History completed by a military physician at the time of the Veteran's separation.  

Even though the Veteran did not have continuity of complaints of an ankle disability after service, the treatment notes from 1983 state that the Veteran had a history of recurrent ankle sprains.  X-rays at this time showed soft tissue calcification medial and lateral on the right and on the left ankle there were changes in the medial malleolus indicating a possible old injury.  

The Veteran has undergone several VA examinations regarding the etiology of the Veteran's ankle disability and no positive nexus opinion has been given.  However, the Veteran has submitted an opinion from his private physician stating that his bilateral ankle injury is related to service.  

As, such the Board finds that all the elements of service connection have been met and reasonable doubt has been resolved in the Veteran's favor.  The Board finds that the Veteran's bilateral ankle disability is related to service.  38 U.S.C.A. § 5707(b); 38 C.F.R. § 3.102.  

Bilateral Knee Disability 

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has asserted that due his bilateral ankle disability he developed arthritis in his knees.  Since the Board has found that the Veteran's bilateral ankle disability is related to service the Board will determine is secondary service connection is warranted for his bilateral knee disability.  

The Veteran submitted a statement from Dr. N, the Chief of Podiatry/Department of surgery stated that the Veteran's bilateral knee disability is related to his bilateral ankle disability.  

Thus, in reviewing the entire record, the Board find the evidence to be in relative equipoise in showing that the Veteran's bilateral knee disability manifested by arthritis had its clinical onset due to the his service connected bilateral ankle disability. 

In resolving all reasonable doubt for a bilateral knee disability in the Veteran's favor, service connection for a right and left knee disability is granted.  

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for a bilateral ankle disability is granted.  

Service connection for a left knee disability is granted. 

Service connection for a right knee disability is granted.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


